Exhibit 1 Trading Symbols (TSX-V: LM; OTC BB: LMDCF) 151 Bloor St West Suite 703 Toronto, Ontario Canada M5S 1S4 Tel:416.927.7000 Fax : 416.927.1222 Jianwai SOHO, Building 17, Suite 601 39 East Third Ring Road Dong San Huan Zhong Lu Beijing 100022 China Tel:86.10.5160.0152 Fax:86.10.5160.1801 www.lingomedia.com Lingo Media Corporation Form 51 – 102 F1 Management Discussion & Analysis For the Year Ended December 31, 2009 April 30, 2010 1 MANAGEMENT DISCUSSION & ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 The following Management Discussion & Analysis ("MD&A") of Lingo Media Corporation’s (the "Company" or "Lingo Media") financial condition and results of operations, prepared as of April 30, 2010, should be read in conjunction with the Company's audited consolidated financial statements and accompanying notes for the years ended December 31, 2009 and 2008, which have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts are in Canadian dollars unless stated otherwise. Our MD&A is intended to enable readers to gain an understanding of Lingo Media’s current results and financial position.To do so, we provide information and analysis comparing the results of operations and financial position for the current year to those of the preceding comparable year.We also provide analysis and commentary that we believe is required to assess the Company's future prospects. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements, which reflect management’s expectations regarding the Company’s results of operations, performance, growth, and business prospects and opportunities. Statements about the Company’s future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements.Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements.These statements reflect management’s current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions.Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements.These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements.Although the forward-looking statements contained in this MD&A are based upon what Management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements.These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law.Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk and currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Quantitative and Qualitative Disclosures of Market Risk" section of this MD&A. 2 Summary Description of Lingo Media Lingo Media is a diversified online and print-based education products and services corporation focused on English language learning (“ELL”) on an international scale through Lingo Learning Inc., a print-based publisher of ELL programs in China, Speak2Me Inc. (“Speak2Me”), a free-to-consumer online ELL community and Parlo Corporation (“Parlo”), a fee-based language training and assessment platform.Lingo Media has formed successful relationships with key government and industry organizations, establishing a strong presence in China’s education market of 300 million students.The Company continues to broaden its presence in China as well as other major English language learning markets, to provide access to world-class English learning and training solutions on a global scale. As of December 31, 2009, the Company operated two distinct business segments as follows: Online English Language Learning The Company offers an online English language learning platform that will be offered across a number of verticals. Through its free-to-consumer www.speak2me.cn website, the Company operates the largest online English language learning community in China that includes a unique social-networking infrastructure. This website incorporates its proven pedagogy with fun, interactive lesson modules to address the rapidly growing need for spoken English in China and abroad. Speak2Me's platform uses speech recognition technology to teach spoken English online through more than 350 targeted lessons that engage users in interactive conversations with a virtual instructor. The www.speak2me.cn website generates its revenue from traditional digital advertising, as well as, its patent-pending Conversational Advertising™ platform. Conversational Advertising™ allows an advertiser to embed its brand and message inside a lesson that engages a user for 2-3 minutes. In addition, Speak2Me earns royalty income from its distributor through the selling of its stand-alone English language learning CD-ROM products in China. To further leverage its lesson library and technology platform, the Company is expanding its online offerings to include fee-based training solutions for corporations, governments, educational institutions, and consumers.These fee-based training services will be available under the brand Parlo.Lingo Media is planning to introduce an off-the-shelf product, Parlo Business English that incorporates a reporting platform, Learning Management System (LMS), as part of the training solution by April 2010. The Company will also offer customized solutions to tailor to client’s needs, as well as, a consumer website that will target individuals internationally. Parlo will earn its revenues from subscription and licensing fees. Print-Based English Language Learning The Company continues to expand its business via its subsidiary Lingo Learning Inc. (“Lingo Learning”), a print-based publisher of English language learning programs in China since 2001. Lingo Learning has an established presence in China’s education market of 300 million students.To date, it has co-published more than 325 million units from its library of more than 340 program titles in China. Discontinued Operations In Canada, Lingo Media through its 70.33% subsidiary A+ Child Development (Canada) Ltd. ("A+") distributed early childhood cognitive development programs.In December 2008, A+ filed a Notice of Intent to Make a Proposal under the Bankruptcy and Insolvency Act (“Proposal”) which was later approved by A+’s creditors and by the Superior Court of Justice in April 2009. Upon final payment, the Company received the Certificate of Full Performance of Proposal.A+ is currently inactive and its operating results are disclosed under discontinued operations. 3 Recent Developments In the fourth quarter of fiscal year 2009, the Company’s wholly-owned subsidiary, Parlo signed an interim joint venture partnership agreement (“Interim Agreement”) with Lion King (International) Education Group (“LKE”) to jointly launch training and assessment services in China. LKE and Parlo are jointly developing and plan to market an English language training and assessment solution aimed at the adult market in China. The joint venture plans to market, launch and distribute its portfolio of products of English training programsfrom a first Beijing-basedtraining center and then through expansion to LKE’s 80 schools in 30 cities across China starting in 2010. The Interim Agreement is subject to LKE and Parlo entering into a formal agreement relating to the joint venture. In 2009, Parlo along with its joint venture partner LKE announced the signing of China Southern Airlines as the first corporate training client for its English language training service.The Parlo solution repurposed China Southern’s training manuals to create nearly 150 lessons which teach cabin crews to deliver English announcements and to handle conversations with passengers and international support staff. The solution integrates Parlo’s proprietary speech-recognition system to train and test pronunciation. Animated avatars take the place of live instructors for a fully-scalable simulated solution. Subsequent to December 31, 2009, the Company retained Alliance Advisors, LLC ("Alliance Advisors") to conduct its investor relations and media awareness programs.Alliance Advisors will receive an average monthly payment of $7,000.In addition, Lingo Media has granted Alliance Advisors incentive stock options to purchase 100,000 common shares of the Company at $1.75 per share. The Stock Options will vest in accordance with Lingo Media's stock option plan and expire on or before February 1, 2015. On March 24, 2010, the Company announced the appointment of Michael O’Connor to its board of directors increasing its number of directors to eight. Mr. O’Connor possesses over twenty years of experience in economics, finance and mergers and acquisitions in telecommunications and transportation.He began his career at the Economic Council of Canada/School of Policy Studies Queens University conducting studies of Government’s Impact on Competitiveness in these two sectors. Mr. O’Connor went on to be the founder of the Center for Economic and Financial Analysis, a division of the Science Applications International Corporation (SAIC), based in San Diego California and Virginia,.SAIC is one of the largest consultancy companies in the U.S. with over 45,000 employees. On April 1, 2010, the Company borrowed $300,000 bearing interest at 9% per annum payable monthly.The loan is unsecured and is due on July 2, 2011. On April 13, 2010, the Company announced the launch of Parlo, its new fee-based, online English training and assessment service in China targeting corporations, governments and educational and training institutions. Since acquiring Parlo in September 2009, Lingo Media has focused on implementing its proprietary technology and has launched the brand to serve as an ELL online training service. This fee-based training solution provides interactive lessons with a virtual instructor and other online language learning services. Parlo now offers a comprehensive reporting management system to monitor employee and student skill levels and progress.Parlo was redesigned by incorporating Lingo Media’s state-of-the-art speech recognition and avatar-based ELL lessons with a robust and highly customizable Learning Management System.The training service features a wide range of English lessons resulting in an overall suite of solutions that meet the demand of multiple target markets in China, regardless of the industry or the size of the organization.Parlo’s first product, Parlo Business English (www.parlobusiness.com) consists of eight learning stages of varying degrees of difficulty.Each learning stage has five levels, totaling 40 levels of proficiency.Parlo will earn revenues through the sale of licenses per seat with a graduating pricing schedule based on the number of users and the length of the course. 4 Revenue Recognition Policy Lingo Media earns advertising revenue through Speak2Me, a new media company focused on interactive English language learning in China.Speak2Me develops targeted Conversational Advertising™ lessons which are available to users of www.speak2me.cn free of charge.Revenues earned from Conversational Advertising™ are recognized as these lessons are featured on www.speak2me.cn and when collectability is reasonably assured. Speak2Me has English language learning CD-ROM products which generate royalty revenue from its Shanghai-based distributor.Revenue is recognized upon the confirmation of sales from the distributor and when collectability is reasonably assured. Parlo earns training revenue by developing and hosting online English language learning lessons for its customers of which some are industry specific and tailored to the client’s needs.Revenue is recognized evenly over the term of the agreement upon the lessons becoming accessible by the customer and when collectability is reasonably assured. Lingo Media earns royalty revenues from its key customer, People’s Education Press (“PEP”), who is China’s State Ministry of Education publisher, on the following basis: ·Finished Product Sales – PEP prints and sells Lingo Media’s English language learning programs to provincial distributors in China; and ·Licensing Sales – PEP licenses Lingo Media’s English language learning programs to provincial publishers who then print and sell the programs to provincial distributors in China. Lingo Media earns a significantly higher royalty rate from Finished Product Sales compared to Licensing Sales. In accordance with the co-publishing agreement between PEP and Lingo Media, PEP pays to Lingo Media a royalty on print runs of Finished Product Sales and a royalty on actual revenues from Licensing Sales.PEP provides Lingo Media with print run reconciliations on a semi-annual basis (June 30th and December 31st), as their reporting systems are unable to provide quarterly sales information.Revenue is recognized upon the confirmation of such sales and when collectability is reasonably assured. Royalty revenues from audiovisual products are recognized upon the confirmation of sales, and when collectability is reasonably assured.Royalty revenues are not subject to right of return or product warranties. Overall Performance China Online English Language Learning Speak2Me continues to provide sponsored Conversational Advertising™ lessons on www.speak2me.cn.In 2009, the website featured lessons for Mercedes Benz smart fortwo’s advertising campaign from the second contract.Each lesson was available on the Speak2Me platform for a one month period and as of December 31, 2009, six of the twelve lessons have been featured.The remaining lessons will be featured on the website according to the determined delivery schedule which will be completed in 2010.Revenue earned from Conversational Advertising™ for the year ended December 31, 2009 was $201,693 compared to $nil for December 31, 2008. 5 Speak2Me has suites of English language learning CD-ROM product that are being distributed in China, Speak2Me earns royalty revenue from its distributor.Revenue recognized for the year ended December 31, 2009 was $159,999 compared to $nil for December 31, 2008. The development work for www.speak2me.cn was completed as of June 30, 2009. Functionalities and the viral marketing capabilities are already in place and will be able to enhance the attractiveness of the website and retain more users.Going forward, minimal maintenance and updates are required. The Company continues to expand its offerings of English language learning products and services to leverage and capitalize on the Company’s technology and position in this industry.The Company started development of Parlo’s fee-based training solutions for corporations, governments, educational institutions, and consumers in 2009 and recently launched this product in April 2010. Print-Based English Language Learning Lingo Media earned royalty revenue of $1,095,994 for the year ended December 31, 2009 compared to $967,908 for 2008.This increase is a result of additional royalties generated through licensing sales from provincial distributors as a result of Lingo Media and PEP’s local marketing and teacher training initiatives. With more than 325 million copies of co-published units to date, Lingo Media continues to maintain its dominant market position in the primary level English language learning school publishing market in China.PEP, continues to represent a significant portion of Lingo Media’s overall revenues and Lingo Media's management team in China is focused on maintaining and further strengthening this relationship through product revisions and updated editions of its existing titles. According to the Company’s current practice of recording revenues from PEP, Lingo Media does not recognize revenues from its print-based English language learning business in Q1 and Q3.Revenues from PEP for the year ended December 31, 2009 were $1,095,994 compared to $967,908 for fiscal 2008, and $877,706 for fiscal 2007. Canada Discontinued Operations In Canada, Lingo Media earned revenues through A+, its 70.33% owned subsidiary acquired in 2006.A+ derived revenue from the publishing and distribution of educational materials aimed at the early childhood market.On December 23, 2008, A+ made the decision to restructure its operations and filed a Proposal. All comparative figures have been adjusted to exclude results of the discontinued operations. Lingo Media had a one-time gain of $367,293 in the first quarter of 2009 from the write-down of trade payables resulting from the approval of the Proposal by A+ creditors.There were no additional expenses associated with discontinued operations subsequent to the first quarter of 2009. Contributions have been made by the Company according to the pre-determined schedule of the Proposal.During the year the Company contributed $280,750 toward the Proposal and received a Certificate of Full Performance of Proposal. 6 Market Trends and Business Uncertainties Lingo Media believes that the trends in English language learning in China are strong and continue to grow.The State Ministry of Education in China (MOE) is expanding its mandate for the teaching of English to students, young professionals and adults. Although the outlook for learning English in China remains positive, there can be no assurance that this trend will continue or that the Company will benefit from this trend. General Financial Condition Financial Highlights As at December 31, 2009 Lingo Media had working capital of $124,863 compared to working capital of $1,795,838 as at December 31, 2008 and working capital of $208,207 for the period ended December 31, 2007.Loss from continuing operations for the year ended December 31, 2009 was ($2,959,145) compared to ($2,311,474) for the year ended December 31, 2008 and ($632,192) for the year ended December 31, 2007. Gain from discontinued operations for the year ended December 31, 2009 was $367,293 compared to a loss from discontinued operations of ($1,571,369) for the year ended December 31, 2008 and ($292,848) for the year ended December 31, 2007. Net loss for the year ended December 31, 2009 was ($2,591,852) compared to net loss of ($3,882,843) for the year ended December 31, 2008 and ($925,040) for the year ended December 31, 2007. Revenue Print-Based English Language Learning Online English Language Learning - - Net Loss from Continuing Operations ) ) ) Loss per Share, Basic and Diluted: Continuing Operations $ ) $ ) $ ) Net Gain/(Loss) from Discontinued Operations ) ) Net Loss ) ) ) Loss per Share, Basic and Diluted: Net Loss $ ) $ ) $ ) Total Assets Long Term Debt Working Capital / Cash (Used) - Continuing Operations ) ) ) The Company received Canadian government grants to subsidize certain expenses.During 2009, Lingo Media received $95,759 (2008 – $110,430, 2007 - $164,545) in government support, relating to its publishing projects in China.During 2008, Lingo Media was audited by a government grant agency and was assessed with a repayment amount of $115,075.The Company believes this claim is unjust and is vigorously disputing the assessment.At the end of the year, a provision of $45,000 has been recorded in general and administrative expense as an estimate of repayment. The Company had cash on hand as at December 31, 2009 of $201,451 (2008 - $2,279,937, 2007 - $377,127) and continues to rely on its revenues from its recurring royalty stream, its online English language learning services from China, and future equity and/or debt financings to fund its operations. 7 Discontinued Operations On December 23, 2008, the Company made the decision to restructure A+’s operations and A+ filed a Proposal.The Proposal was accepted by A+’s creditors on March 27, 2009 and was subsequently approved by the Superior Court of Justice on April 23, 2009. Contributions have been made by the Company according to the pre-determined schedule of the Proposal.During the year, the Company contributed $280,750 toward the Proposal and received a Certificate of Full Performance of Proposal. Results of Operations Revenue and Margin Lingo Media earned print-based English language learning revenues in China as follows: Revenue $ $ $ Cost of sales Margin $
